Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-10, 12-14 and 17-21; drawn to a Pickering emulsion) in the reply filed on 14 June 2022 is acknowledged. Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

 				CLAIMS UNDER EXAMINATION
             Claims 1-10,12-14 and 17-21 have been examined on their merits.

  PRIORITY
The claim to foreign priority document SG10201600290W, filed on 14 June 2016, is acknowledged. Examiner notes the foreign priority document does not appear to provide support for all of the species recited in claim 2 (e.g., a heat shock protein, lumazine synthase, viral capsids, vault, etc.); all of the species recited in claim 3 (e.g., fragments, single chains, domains of ferritin, etc.); all of the species recited in claim 4 (e.g., light/heavy chain ferritin); all of the species of oils recited in claim 6 (e.g., mineral oils and vegetable oils) and the limitations recited in claims 8-10.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 12-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.

The current application claims a Pickering emulsion. Claim 1 requires a nanoparticle that is a protein cage. Claims 8-10 recite the first agent, second agent and third agent can be a protein (different from those forming the protein cage), nucleic acid molecule, organic compound, inorganic compound or “any other molecule”. Given its broadest reasonable interpretation, a molecule is interpreted to encompass gases (i.e. O2, F2, He, Ne, Ar, Cl2, N), compounds (i.e., H2O, krypton difluoride), small molecule drugs, large molecule biologics, DNA, RNA, molecular dyes (i.e., synthetic and direct dyes) all macromolecules (all carbohydrates, lipids, proteins and nucleic acids, including protein cages) and particles. As written, the claims would encompass any size molecules. Examiner notes that while the Instant Specification recites the same language (“any other molecule”), the four corners provide no specification of what “any other molecule” encompasses.

The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). See also Fiers v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (Fed. Clarification is required. 1993) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). 

An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). In University of Rochester, the patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product. However, the patent did not disclose any compounds that could be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”). See M.P.E.P. § 2163.

The written description requirement is in place to ensure that “when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function.”  Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc).  

A consideration of the four corners of the specification does not reflect that applicants have actually invented the claimed invention, since the specification does not permit the skilled artisan to visualize or recognize all of molecules being utilized in the claimed product. Claims 12-14 and 17-20 are included in this rejection because they depend from claims 8-10.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8-10 recite the phrase “(different from those forming the protein cage)”. The use of parenthesis is interpreted to mean “such as” or “for example”. The use of parentheses renders the claims indefinite. It is unclear what the requirements of a protein are. It is unclear whether the protein is required to be different from those forming the protein cage, or if the recited limitation is merely exemplary. Appropriate correction is required. Claims 12-14 and 17-20 are included in this rejection because they depend from claims 8-10.

Claim 14 recites “wherein the Pickering emulsion used in pharmaceutical, cosmetic, or food applications”. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)The recitation of a use, without the recitation of any method steps, renders the metes and bounds of the claim unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rijn et al. (Pickering Emulsion templated soft capsules by self-assembling cross-linkable ferritin-polymer conjugates. Chem. Commun., 2011, 47, 8376-8378) as evidenced by Karolchyk et al. (Pharmaceutical compositions comprising gels and methods for fabricating thereof. 2017/0105931 with benefit of Provisional application 62/002711, 2014).

Rijn et al. disclose “Oil-in-water (o/w) and water-in-oil (w/o) Pickering emulsions were prepared using ferritin–polymer conjugates” (Abstract). Rijn teaches the following (page 8376, right column, second paragraph):

Here we report on a bionanoparticle–polymer hybrid material recently developed by our group. It consists of a ferritin protein cage which is decorated on the outside with PNIPAAm/DMIAAm co-polymers (poly(N-isopropyl acrylamide)/2-(dimethyl maleinimido)-N-ethyl-acrylamide) via ATRP (atom transfer radical polymerisation). Due to their high affinity towards polar–apolar interfaces, the ferritin– PNIPAAm conjugates were found to stabilise emulsions very efficiently even at low concentrations. These Pickering emulsions, in which the stabilisers are particles instead of surfactants, are stabilised further via cross-linking the self assembled protein–polymer shell (S1, ESIw). Therefore, in addition to the well-known PNIPAAm, a photo-responsive cross-linker moiety24 (DMIAAm) was copolymerised.

As set forth above, Rijn teaches a Pickering emulsion comprising a bionanoparticle-polymer hybrid (hence, a nanoparticle) protein cage. Rijn teaches the following (page 8376, left column, last paragraph):
These days, emulsion stabilisation and capsule formation using nanoparticles, so called Pickering emulsions, is seen as a highly promising approach. These particles owe their stabilising effect to high attachment energies at liquid–liquid interfaces and range from inorganic particles to proteins1and polymer nanoparticles and led to interesting architectures like colloidosomes and yeastosomes. The use of particles as stabiliser results in oil-in-water (o/w) as well as water-in-oil (w/o) emulsions depending on the polarity of the particle and therefore both a polar and an apolar liquid core can be obtained.

As evidenced by the Instant Specification, protein cages comprising ferritin have the claimed function ([0009], see claim 2). Therefore the art is interpreted to teach Pickering emulsions comprising nanoparticles are adsorbed to the liquid-liquid interface as claimed. Therefore claim 1 is anticipated (claim 1). Ferritin reads on claims 2-3. Therefore claims 2-3 are rejected (claims 2-3). Rijn teaches a ferritin cage. This is interpreted to anticipate a variant, analogue or derivative of the ferritins recited in claim 4. Therefore claim 4 is included in this rejection as claimed (claim 4). The art teaches the use of water in a water and oil emulsion (supra). Therefore claim 5 is included in this rejection (claim 5). The art teaches the use of oil (hence, a water-immiscible liquid) to prepare emulsions (supra). Therefore claim 6 is included in this rejection (claim 6). 

In order to observe emulsions in fluorescence mode, different fluorescent dyes were added to the oil- and water-phase. To the oil-phase Nile Red was added which is detected in the red upon irradiation and to the water-phase amino-fluorescein was added which is detected in the green (page 8377, left column, second paragraph). Amino-fluorescein in a water phase is interpreted to read on an inorganic compound as recited in claim 8. Therefore claim 8 is included in this rejection (claim 8). Nile red in an oil phase is interpreted to read on an inorganic compound as recited in claim 9. Therefore claim 9 is included in this rejection (claim 9).

Rijn teaches a ferritin protein cage which is decorated on the outside with PNIPAAm/DMIAAm co-polymers (poly(N-isopropyl acrylamide)/2-(dimethyl maleinimido)-N-ethyl-acrylamide) (supra). This is interpreted to read on “any other molecule” as recited in claim 10. Therefore claim 10 is included in this rejection (claim 10). 

Claim 12 recites a therapeutic agent, a nutritional or nutraceutical agent or a cosmetic ingredient. The claims do not recite any chemical limitations of said agents. Therefore the first agent recited above is interpreted to read on these agents. Therefore claim 12 is included in this rejection (claim 12).

Because agent recited in claim 8 is anticipated, the Pickering emulsion is interpreted to be a controlled delivery agent system for the first agent. Therefore claim 13 is included in this rejection (claim 13).

The recitation of a capsule is broadly interpreted to be a pharmaceutical application. Therefore claim 14 is included in this rejection (claim 14). 

Claim 17 recites a therapeutic agent, a nutritional or nutraceutical agent or a cosmetic ingredient. The claims do not recite any chemical limitations of said agents. Therefore the second agent recited above is interpreted to read on these agents. Therefore claim 17 is included in this rejection (claim 17).

Because agent recited in claim 9 is anticipated, the Pickering emulsion is interpreted to be a controlled delivery agent system for the first agent. Therefore claim 18 is included in this rejection (claim 18).

As evidenced by Karolchyk et al., poly(N-isopropylacrylamide) can be used in pharmaceuticals (hence, in a therapeutic). Because it is an agent used in a therapeutic, it is broadly interpreted to be a therapeutic agent. Therefore claim 19 is included in this rejection (claim 19).

Because the third agent recited in claim 10 is anticipated, it is interpreted to be a controlled delivery agent system for the third agent. Therefore claim 20 is included in this rejection (claim 20).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
Fujii et al. (Ferritin as a bionano-particulate emulsifier. Journal of Colloid and Interface Science 338 (2009) 222–228) as evidenced by Edwardson et al. (Protein Cages: From Fundamentals to Advanced Applications. Chemical Reviews 2022 122 (9), 9145-9197).

Fujii et al. disclose the following (see Abstract):

Stable ‘Pickering-type’ emulsions were prepared using ferritin, a spherical protein, as a bionano-particulate emulsifier and n-dodecane, toluene, caster oil, olive oil or vegetable oil as an oil phase, in the absence of any surfactant molecules. All the emulsions prepared were of the oil-in-water type…

The art teaches ferritin is an iron storage protein (hence, a protein (page 222, right column, second paragraph). The term “bionanoparticulate” is interpreted to read on a nanoparticle. Therefore the art teaches a Pickering emulsion comprising an phase and a water phase and a nanoparticle protein that is a protein cage. As evidenced by Edwardson et al., ferritins are “an important class of nonviral protein cages found in all organisms” (page 9146, left column, first paragraph).

As evidenced by the Instant Specification, protein cages comprising ferritin have the claimed function ([0009], see claim 2). Therefore the art is interpreted to teach Pickering emulsions comprising nanoparticles are adsorbed to the liquid-liquid interface as claimed. Therefore claim 1 is anticipated (claim 1). Ferritin reads on claims 2-3. Therefore claims 2-3 are rejected (claims 2-3). Rijn teaches a ferritin cage. This is interpreted to anticipate a variant, analogue or derivative of the ferritins recited in claim 4. Therefore claim 4 is included in this rejection as claimed (claim 4). The art teaches the use of water in a water and oil emulsion (supra). Therefore claim 5 is included in this rejection (claim 5). The art teaches the use of oil (hence, a water-immiscible liquid) to prepare emulsions (supra). Therefore claim 6 is included in this rejection (claim 6). 

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
     obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. in view of Cosmetic Ingredient Review et al. (Safety Assessment of Rosmarinus Officinalis (Rosemary)-Derived Ingredients as Used in Cosmetics. 2013, pages 1-91) and Peng et al. (Trimer-Based Design of pH-Responsive Protein Cage Results in Soluble Disassembled Structures. Biomacromolecules 2011, 12, 3131–3138).

The teachings of Fujii as set forth above are reiterated.

Fujii also teaches the following (page 222, left column, first paragraph):

The use of colloidal particles to stabilize emulsions (so-called ‘Pickering emulsions’) has been recognized for over a century. Although this area of research lay dormant for many years, there has been an increasing revival of interest in recent years. In principle, particulate emulsifiers offer more robust, reproducible formulations, reduced foaming problems and lower toxicity profiles compared to conventional surfactants. Given that the formulation of emulsions is important for various industrial sectors, it seems likely that particulate emulsifiers will become more widely used in the future. It has been demonstrated that various types of inorganic particles such as silica, metals, semiconductors, clays, or ceramics as well as organic particles such as charge-stabilized polymer particles, sterically-stabilized polymer particles, core-shell particles, microgel particles and shell cross-linked micelles can work as effective particulate emulsifiers.

In addition to these synthetic particles, there has been increasing interests in using bionano-particles as a particulate emulsifier to stabilize emulsions. Russell and co-workers used virus nanoparticles such as 30 nm cowpea mosaic virus and 30 nm turnip yellow mosaic virus as nano-scale particulate emulsifiers to stabilize oil-in-water emulsions. It was demonstrated that these bionano-particles assembled at the droplet interface and could be subsequently cross-linked in order to stabilize these superstructures. Bionano-particles, such as viruses, protein and other biological materials, are truly monodisperse in size and can be functionalized in a robust, well-defined manner. In spite of these advantages, studies on Pickering-type emulsion stabilized with bionano-particles have been limited at this stage.



Examiner notes the art teaches the following (page 223, right column, last paragraph):
In order to check the ability of the ferritin nanoparticles as a Pickering-type emulsifier, five oils, namely n-dodecane, toluene, caster oil, olive oil and vegetable oil, were used as an oil phase to prepare emulsions at a ferritin concentration of 1.00 wt.% (see Table 1 and Fig. S3). n-Dodecane and toluene were used in order to characterize emulsions in detail and the other three oils were used as biocompatible model oils which can be used for biomedical applications. In all the cases, highly stable oil-in-water emulsions were achieved and optical microscopy studies revealed that emulsion droplets stably dispersed in aqueous continuous phase without coalescence. All the emulsions prepared in this study survived at least 10 months and nearly 100% emulsions were remained in closed system where the evaporation of oil and water are not allowed.

While the art teaches explicitly teaches the use of a protein cage, and discloses a variety of nanoparticles have been used to stabilize emulsions

While the art teaches the use of oils that are biocompatible, the art is silent as to whether rosemary oil can be used.

The Cosmetic Ingredient Review teaches Rosmarinus officinalis L. is GRAS as a spice and other natural seasoning and flavoring when the intended use is for human consumption (21CFR182.10) and for animal drugs, feed, and related products (21CFR582.10). It is also GRAS as an essential oil, oleoresin (solvent-free), and natural extractive (including distillates) for human consumption (21CFR182.20) and for animal drugs, feed, and related products (21CFR582.20)… Rosemary is reported to have use as an anti-inflammatory, antioxidant, and anti-microbial agent…. As the oil or as an ointment, external application use is as an analgesic liniment for rheumatism. Rosemary is used as a poultice for poorly healing wounds and in the treatment of eczema. It is used in lotions to treat baldness,18 and the leaves and branches have been used for treating headaches. (see Non-Cosmetic” section at bottom of page 3). Because rosemary oil is generally regarded as safe, it is broadly interpreted to be biocompatible. Because the art teaches it is known for use to treat medical conditions, it is interpreted to be suitable for biomedical applications.

Peng et al. teach the following (page 3131, first paragraph bridging first paragraph of right column):
Protein cages, such as those in ferritin family, virus, and virus like particles, are formed by the self-assembly of a distinct number of protein subunits into multimeric, hollow, and nanoscale structures. These protein cages have been drawing much attention across multiple scientific research fields. For example, they are widely studied as nanoscale carriers in drug delivery and as platforms for the synthesis of nanostructured materials that can potentially be used as catalysts or to facilitate medical imaging.

Peng investigates a virus-like protein cage, E2 core domain (dihydrolipoamide acetyltransferase) of pyruvate dehydrogenase (PDH) complex from Bacillus stearothermophilus. The E2 protein has 60 identical subunits that self-assemble into a hollow, spherical protein cage with icosahedral symmetry (page 3131, left column, last paragraph). Unlike viral proteins, the virus-like E2 protein lacks infectious capacity, which makes it an attractive molecule for potential application as nanocapsule in drug delivery. A recently generated E2 scaffold consisting of only the core, caged structure with correct assembly and high thermostability has been designed to encapsulate druglike small molecules. Functionalities of the E2 protein are expandable by introducing modifications at the exterior, interior, or subunit interfaces. The exterior surface of E2 can be modified with antigenic peptide to facilitate vaccine development. Introduction of cysteine residues at the interior surface allow E2 protein to encapsulate fluorescent dye while its hollow caged structure remained unchanged (page 3131, left column, last paragraph bridging first paragraph of right column). 

Examiner investigates E2-WT (wild type E2) in addition to mutants E2-(2 + 2)H and E2-4H (first paragraph of Results and Discussion). The art teaches each form a protein cage (see last paragraph of 3133 through first paragraph of 3134). The wildtype taught by the prior art appears to be the same as the E2-WT disclosed in the Instant Specification.

It is also of note the art also teaches the following (page 3132, left column, second paragraph):
Other protein cages, such as human ferritin light chain, could be modified at their subunit interface by incorporating a GALA peptide that resulted in a pH-responsive ferritin protein cage. In this investigation, we focus on modifying the interactions between subunits to design a novel pH-sensitive E2 protein cage

Examiner notes the following from the Instant Specification:
The E2 protein is part of the multienzyme pyruvate dehydrogenase complex. The pyruvate dehydrogenase complex comprises three subunits, E1, E2, and E3. In this complex, the E2 subunits form the core upon which E1 and E3 are bound. Sixty E2 subunits self-assemble into a dodecahedron cage. Its crystallographic structure shows that the assembled structure has a hollow core of approximately 25 nm in diameter with 12 openings of 5 nm each. By replacing two amino acids on wild-type E2 (E2-WT) (SEQ ID NO:1, PDB ID: 1B5S, amino acid #381-382), namely aspartic acid and glycine, by cysteine, the inventors of the present invention have created protein cage E2LC2 (SEQ ID NO:1) with reactive —SH groups, which can be reactive with bifunctional agents, such as maleimide to attach agents to the protein cage 

The Instant Specification identifies wild-type E2 (E2-WT) as SEQ ID NO:1.

It would have been obvious to use rosemary oil as the oil disclosed in Fujii. One would have been motivated to do so since Fujii discloses the use of plant based, bio-compatible oils suitable for use in biomedical applications to produce an oil phase and rosemary oil is a plant based, biocompatible oil that can be used in biomedical applications. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have expected similar results since the Fujii teaches the use of a plant based, bio-compatible oils and rosemary oil is a plant based, bio-compatible oils.

As set forth above, Fuji teaches a method of making a Pickering emulsion. While the art teaches the use of a ferritin protein cage, Fuji teaches it has been demonstrated that various types of inorganic particles such as silica, metals, semiconductors, clays, or ceramics as well as organic particles such as charge-stabilized polymer particles, sterically-stabilized polymer particles, core-shell particles, microgel particles and shell cross-linked micelles can work as effective particulate emulsifiers. In addition to these synthetic particles, virus bionano-particles have been used as nano-scale particulate emulsifiers to stabilize oil-in-water emulsions. 

It would have been obvious to try using the wild type E2 protein cage taught by Peng in a Pickering emulsion. One would have been motivated to do so since Fuji teaches the use of a nanoparticulate protein cage and Peng teaches E2 is a nanoparticulate protein cage. Peng teaches Unlike viral proteins, the virus-like E2 protein lacks infectious capacity. One would have been motivated to use wild type E2 since Peng teaches this feature makes it an attractive molecule for potential application as nanocapsule in drug delivery. One would have had a reasonable expectation of success since Fuji teaches virus bionano-particles have been used as nano-scale particulate emulsifiers to stabilize emulsions. Therefore claim 7 is rendered obvious (claim 7).

Therefore Application’s Invention is rendered obvious as claimed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rijn et al. in view of Chen et al. (Preparation of Novel W/O Gel-Emulsions and Their Application in the Preparation of Low-Density Materials. Langmuir 2012, 28, 9275−9281).

Claim 1 is rejected on the grounds set forth above. The teachings of Rijn et al. are reiterated.

As set forth above, Rijn et al. disclose capsules containing Pickering emulsion comprising a ferritin protein cage which is decorated on the outside with PNIPAAm/DMIAAm co-polymers (poly(N-isopropyl acrylamide)/2-(dimethyl maleinimido)-N-ethyl-acrylamide). Examiner notes Rijn teaches PNIPAAm is often used in micro-gel structures meaning that it is able to hold a significant amount of water.
Rijn teaches self-assembly of molecular components and nanoparticles has been used to stabilise emulsions, form membranes and prepare capsules. Especially the latter is of great interest as these structures are used by many different industrial branches in a large variety of consumer goods, e.g. drug delivery, perfumes, foods or inks. 

While Rijn discloses a Pickering emulsion comprising a polymer that is often used in microgels, the art does not explicitly teach the emulsion is a gel.

Chen teaches gel-emulsions are two-phase systems, of which one is the internal or dispersed phase, and another is the continuous phase. Unlike routine emulsions, gel-emulsions possess typical rheological properties of physical gels.  Practically, gel-emulsions have been widely used in food, cosmetics, medicine, chemical industry, and as templates for the preparation of various materials with porous structures and so on. Because of the fascinating properties and the widespread uses, creation of new gel-emulsions and extension of their applications have become a hot point of soft matter research (see page 9275, left column, first paragraph). Gel-emulsions can be classified into two categories: oil-in-water (O/W) and water-in-oil (W/O). Stabilizers used for the stabilization of the gel-emulsions could be surfactants, micro-/nanoparticles, and possibly low-molecular mass gelators (LMMGs) (see page 9275, left column, second paragraph).

It would have been obvious to combine the teachings of the prior art by preparing an emulsion that is a gel. One would have been motivated to do so since Rijn teaches a o/w and w/o Pickering emulsion stabilized with a nanoparticle and Chen teaches emulsions stabilized with nanoparticles can be used to prepare gel-emulsions. One would have been motivated to do so since Rijn teaches capsules can be used for drug delivery (hence, for medical purposes) and Chen teaches gel-emulsions are widely used in medicine. One would have had a reasonable expectation of success since Chen teaches gel-emulsions can be stabilized with nanoparticles, and Rijn teaches the use of a nanoparticle to stabilize an emulsion. One would have had a reasonable expectation of success since Rijn and Chen are directed to stabilized emulsions. Therefore claim 21 is rendered obvious as claimed (claim 21). 

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653